Citation Nr: 1100873	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  91-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior 
to June 21, 2010, for residuals of rheumatic fever with a heart 
valve disorder, abnormal electrocardiogram (EKG), and a first 
degree atrioventricular (AV) block.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from April 1955 to September 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in January 
2008, at which time it was remanded for additional development.  
It has now been returned to the Board.  The required development 
has been completed and this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that within his February 2005 substantive appeal, 
the Veteran requested a personal hearing before a member of the 
Board seated at the RO.  In October 2007, the Veteran withdrew 
his hearing request prior to any such hearing being afforded him, 
and thus no current hearing request remains pending.  

Within a July 2010 rating decision, the RO awarded the Veteran a 
total (100 percent) rating, effective June 21, 2010, for his 
residuals of rheumatic fever.  The Board notes that the award of 
a total rating results in a complete grant of the benefit sought 
on appeal for the time period commencing June 21, 2010, the 
effective date of this award.  Nevertheless, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the issue of entitlement to a disability 
rating in excess of 30 percent prior to that date remains in 
appellate status.  


FINDING OF FACT

Prior to June 21, 2010, the Veteran's residuals of rheumatic 
fever with a heart valve disorder, abnormal EKG, and a first 
degree AV block resulted in an activity level of 10 METs, without 
shortness of breath, chest pain, or other impairment in his 
overall functioning.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
prior to June 21, 2010, for residuals of rheumatic fever with a 
heart valve disorder, abnormal EKG, and a first degree AV block 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7015 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In March 2004, December 
2008, and April 2010 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claim on appeal.  Additionally, the December 2008 letter provided 
him with the general criteria for the assignment of an effective 
date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the June 2004 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Pertinent medical records have also been obtained from the Social 
Security Administration.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  He has also been afforded VA medical examination on 
several occasions, most recently in June 2010.  The Board notes 
that the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and is 
adequate for purposes of this appeal.  The Board is not aware, 
and the Veteran has not suggested the existence of, any 
additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a disability rating in excess of 30 percent for 
his residuals of rheumatic fever, to include valvular heart 
disease.  As noted in the introduction, the Veteran has been 
awarded a 100 percent rating for this disability, effective June 
21, 2010.  Therefore, the issue on appeal becomes entitlement to 
an increased rating prior to that date.  

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to 
evaluate the level of disability and any changes in condition, it 
is necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594.  Where, however, an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt shall 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court also held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

The Veteran currently has a 30 percent rating under Diagnostic 
Code 7015, for an atrioventricular block.  Under this Code, an 
evaluation of 10 percent is warranted where a workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where continuous 
medication or a pacemaker is required.  A 30 percent evaluation 
will be assigned where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or x-ray.  A 60 percent evaluation is warranted for more than one 
episode of acute congestive heart failure in the past year, or; 
where a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent disability 
evaluation is warranted for chronic congestive heart failure, or 
where a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7015.  

The Board has reviewed all the evidence in the Veteran's claims 
file, which is quite voluminous.  Although the Board has an 
obligation to provide adequate reasons and bases supporting its 
decision, there is no requirement that the evidence submitted by 
the appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Upon receipt of the Veteran's increased rating claim, he was 
afforded a VA medical examination in April 2004.  He denied any 
past history of prior myocardial infarctions, valvular heart 
disease, or other cardiovascular disabilities.  He stated he was 
active, and exercised and performed other activities of daily 
living without restriction.  On physical examination, the 
Veteran's blood pressure and pulse and respiration rates were 
within normal limits.  His carotid artery pulses were normal, and 
bruits were absent.  His cardiac sinus rhythm was normal, and no 
extrasystoles were heard.  A possible grade II systolic murmur 
was suspected, but this did not radiate.  An echocardiogram 
indicated aortic valve stenosis without congestive heart failure.  
An estimated cardiac workload of 10 METs was noted by the 
examiner.  A subsequent May 2004 echocardiogram noted that his 
left ventricular function was normal, without evidence of 
dysfunction.  

Another VA medical examination was afforded the Veteran in 
December 2005.  He denied any chest pain, palpitation, or 
shortness of breath.  He was not currently taking heart 
medication.  He, however, did take medication for hypertension.  
Exercise was reported several times per week.  Objective 
evaluation indicated a normal sinus rhythm of the heart, with a 
grade II systolic murmur.  His heart was otherwise negative for 
abnormality.  A concurrent chest X-ray indicated the Veteran's 
heart was normal in size, without evidence of heart failure.  

In December 2006, the Veteran was hospitalized for cardiovascular 
complications, and in January 2007, he underwent a coronary 
artery bypass graft with aortic valve replacement.  This surgery 
was without complications.  After a period of post-operative 
recovery on an inpatient basis, the Veteran was discharged that 
same month from the hospital to be followed on an outpatient 
basis.  Pursuant to the Veteran's cardiovascular surgery, he was 
granted a temporary total rating for convalescence purposes under 
38 C.F.R. § 4.30, effective from December 22, 2006, to August 5, 
2007.  Thereafter, his disability rating was returned to 30 
percent.  

The Veteran has continued to be followed by VA on a regular 
outpatient basis both prior to and following his surgery, and his 
voluminous treatment records have been obtained and reviewed.  
Generally, the signs and symptoms noted on VA treatment have been 
consistent with those noted on VA examination.  An August 2007 
outpatient cardiac consultation indicated the Veteran's left 
ventricle was normal in size and systolic function.  His 
replacement aortic valve was well-seated, without regurgitation.  
He denied chest pain, tightness, and shortness of breath.  He 
reportedly was able to perform the activities of daily living 
without difficulty.  Overall, no post-operative complications 
related to his January 2007 surgery were noted.  A subsequent 
June 2008 cardiac consultation noted he was without chest pain, 
paroxysmal nocturnal dyspnea, syncope, palpitations, or related 
complaints.  His activity level in METs was not measured at that 
time.  

Most recently, the Veteran was afforded a VA cardiovascular 
examination in June 2010.  His history of rheumatic fever during 
military service, subsequently resulting in aortic valve stenosis 
and subsequent valve replacement in January 2007, was noted.  On 
physical evaluation, the Veteran was without evidence of acute 
congestive heart failure or abnormal breathing sounds.  A stress 
test could not be performed, as such a test was medically 
contraindicated; however, the examiner, a VA physician, estimated 
that the Veteran's activity level, in METS, would be 
approximately 3 or less.  On this basis, the Veteran was awarded 
a 100 percent rating effective June 21, 2010.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a 
disability rating in excess of 30 percent prior to June 21, 2010.  
According to the VA examination reports, the Veteran's METs level 
was 10 in April 2004.  The December 2005 examination did not 
include a finding regarding the Veteran's METs level, but did 
note he was able to exercise several times a week, and he denied 
chest pain, shortness of breath, and related symptoms.  No 
impairment in the activities of daily living was noted.  As noted 
above, the Veteran under a coronary artery bypass graft and 
aortic valve replacement in January 2007, during which he was 
awarded a temporary total rating until August 2007.  Following 
his surgery, his VA outpatient treatment records indicate he made 
a normal recovery, without complications or the need for 
additional surgery or hospitalization for treatment of his 
cardiovascular disease.  METs level was not again measured until 
June 2010, at which time a level of 3 was estimated, and a 100 
percent schedular rating was assigned effective June 21, 2010.  
Based on the evidence noted above, however, a disability rating 
in excess of 30 percent is not warranted prior to that date, as 
the Veteran's METs level was not 5 METs or less, resulting in 
dyspnea, fatigue, angina, dizziness, or syncope.  Additionally, 
he did not demonstrate a left ventricular dysfunction, with an 
ejection fraction of 30 to 50 percent.  Finally, he did not 
display acute congestive heart failure at least once per year 
during the pendency of this appeal.  For the time period prior to 
June 21, 2010, the Veteran generally denied chest pain, shortness 
of breath, angina, or related symptomatology, and exhibited 
little to no functional impairment.  Thus, the preponderance of 
the evidence is against the claim for an increased rating.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes that the 
Veteran is retired, and has not required hospitalization for his 
service-connected disability during the pendency of this appeal, 
with the exception of his January 2007 hospitalization and 
surgery, for which he was granted a temporary total rating.  
Additionally, no examiner has stated the Veteran's service-
connected disability alone is the cause of any marked 
interference with employment for the period prior to June 21, 
2010.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  The Board does not 
find that the schedular criteria have been inadequate for rating 
the manifestations of the service-connected disability.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the 
award of a disability rating in excess of 30 percent prior to 
June 21, 2010, for residuals of rheumatic fever with a heart 
valve disorder, abnormal EKG, and a first degree AV block.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to a disability rating in excess of 30 percent prior 
to June 21, 2010, for residuals of rheumatic fever with a heart 
valve disorder, abnormal EKG, and a first degree AV block is 
denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


